Case 6:20-bk-14663-SY   Doc 1 Filed 07/08/20 Entered 07/08/20 17:11:25   Desc
                        Main Document    Page 1 of 14
Case 6:20-bk-14663-SY   Doc 1 Filed 07/08/20 Entered 07/08/20 17:11:25   Desc
                        Main Document    Page 2 of 14




                                                                          Affiliate
Case 6:20-bk-14663-SY   Doc 1 Filed 07/08/20 Entered 07/08/20 17:11:25   Desc
                        Main Document    Page 3 of 14
Case 6:20-bk-14663-SY   Doc 1 Filed 07/08/20 Entered 07/08/20 17:11:25   Desc
                        Main Document    Page 4 of 14
Case 6:20-bk-14663-SY   Doc 1 Filed 07/08/20 Entered 07/08/20 17:11:25   Desc
                        Main Document    Page 5 of 14




             /s/ M. Jonathan Hayes                        7/8/2020
Case 6:20-bk-14663-SY   Doc 1 Filed 07/08/20 Entered 07/08/20 17:11:25   Desc
                        Main Document    Page 6 of 14
Case 6:20-bk-14663-SY   Doc 1 Filed 07/08/20 Entered 07/08/20 17:11:25   Desc
                        Main Document    Page 7 of 14
Case 6:20-bk-14663-SY   Doc 1 Filed 07/08/20 Entered 07/08/20 17:11:25     Desc
                        Main Document    Page 8 of 14




                                                                         (Affiliate)




      7/8/2020
Case 6:20-bk-14663-SY    Doc 1 Filed 07/08/20 Entered 07/08/20 17:11:25   Desc
                         Main Document    Page 9 of 14


                        UNANIMOUS WRITTEN CONSENT OF

                          THE BOARD OF DIRECTORS

                         OF PAL DISTRIBUTION, Inc.

                            DATED: JULY 8, 2020


Pursuant to §307(b) of the California Corporations Code and the
by-laws of the corporation, the undersigned, being all of the
members of the board of directors, and in lieu of a meeting,
hereby unanimously adopt the following recitals and resolutions:

WHEREAS, the directors of the corporation have determined that
the corporation needs to take advantage of the benefits of
Chapter 11 of the Bankruptcy Code to reorganize the debt
structure of the corporation; and,

THEREFORE IT IS RESOLVED, that the corporation is authorized to
file a Voluntary Petition under Chapter 11 of the Bankruptcy
Code and attempt to reorganize thereunder; and,

IT IS FURTHER RESOLVED, that, PETER LARIOS, President, is hereby
authorized and instructed to take whatever actions he deems
appropriate to file the Chapter 11 petition and see the case to
complete reorganization.




_____________________________
Peter Larios
Case 6:20-bk-14663-SY   Doc 1 Filed 07/08/20 Entered 07/08/20 17:11:25   Desc
                        Main Document    Page 10 of 14




  7/8/2020
Case 6:20-bk-14663-SY   Doc 1 Filed 07/08/20 Entered 07/08/20 17:11:25   Desc
                        Main Document    Page 11 of 14
Case 6:20-bk-14663-SY   Doc 1 Filed 07/08/20 Entered 07/08/20 17:11:25   Desc
                        Main Document    Page 12 of 14
Case 6:20-bk-14663-SY   Doc 1 Filed 07/08/20 Entered 07/08/20 17:11:25   Desc
                        Main Document    Page 13 of 14
Case 6:20-bk-14663-SY   Doc 1 Filed 07/08/20 Entered 07/08/20 17:11:25   Desc
                        Main Document    Page 14 of 14
